As filed with the Securities and Exchange Commission on November 22, 2013 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BIO-KEY INTERNATIONAL, INC. (Exact name of registrant as specified in its charter) Delaware 3576 41-1741861 (State or other jurisdiction of (Primary Standard Industrial (I.R.S. Employer Identification No.) incorporation or organization) Classification Code Number) 3349 Highway 138, Building A, Suite E Wall, NJ 07719 (732) 359-1100 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Michael W. DePasquale Chief Executive Officer BIO-Key International, Inc. 3349 Highway 138, Building A, Suite E Wall, NJ 07719 (732) 359-1100 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copy to: Vincent A. Vietti Sean F. Reid Fox Rothschild LLP 997 Lenox Drive, Building 3 Lawrenceville, NJ 08648 (609) 896-3600 i Approximate date of commencement of proposed sale to the public: As soon as practicable following the effectiveness of this Registration Statement. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box. ☒ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer (Do not check if a smaller reporting company) ☐ Smaller reporting company ☒ ii CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount of Shares to be Registered Proposed Maximum Offering Price Per Share Proposed Maximum Aggregate Offering Price Amount of Registration Fee Shares of Common Stock $ $ $ Shares of Common Stock Issuable Upon Exercise of Warrants $ $ $ Total $ $ Estimated pursuant to Rule 457(c) for the purpose of calculating the registration fee based on the average of the high and low prices per share of the registrant’s common stock as reported on the OTC Bulletin Board on November 20, 2013. Represents shares of common stock issuable upon the exercise of warrants issued in private offerings which closed in October 2013 and November 2013. Pursuant to Rule 416, there are also being registered such indeterminable additional securities as may be issued to prevent dilution as a result of stock splits, stock dividends, or similar transactions, provided however, that any additional shares of common stock issued as a consequence of the pricing protection granted to certain of our investors shall not be covered hereby. Proposed maximum offering price per share is based on the exercise price of the warrants in accordance with Rule 457(g). The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. iii The information in this prospectus is not complete and may be changed. The selling security holders may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED NOVEMBER 22, 2013 PRELIMINARY PROSPECTUS BIO-KEY INTERNATIONAL, INC. 49,706,741 shares of common stock The 49,706,741 shares of our common stock, $.0001 par value per share, are being offered by the selling security holders identified in this prospectus. The shares of common stock offered by the selling security holders consist of 25,059,404 shares of common stock and 24,647,337 shares of common stock underlying warrants with an exercise price of $0.25 per share, which expire three years after the date of grant. All of the shares and warrants were issued by us in private placement transactions. The selling security holders may sell the shares covered by this prospectus through public or private transactions at prevailing market prices or at privately negotiated prices. We will not receive any part of the proceeds from sales of these shares by the selling security holders; however, we will receive proceeds upon any exercise of the warrants by the selling security holders. Our common stock trades on the OTC Bulletin Board under the symbol “BKYI.” The closing price of our common stock on the OTC Bulletin Board on November 20, 2013, was $0.17 per share. Investing in our common stock involves a high degree of risk. See “Risk Factors” beginning on page 2 of this prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is , 2013. iv TABLE OF CONTENTS PROSPECTUS SUMMARY 1 RISK FACTORS 2 DISCLOSURE REGARDING FORWARD-LOOKING STATEMENTS 8 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 9 BUSINESS 22 MANAGEMENT 27 EXECUTIVE COMPENSATION 29 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 33 CERTAIN RELATIONSHIPS AND RELATED PARTY TRANSACTIONS 34 DESCRIPTION OF SECURITIES 34 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 36 THE OFFERING 37 SELLING SECURITY HOLDERS 38 USE OF PROCEEDS 41 PLAN OF DISTRIBUTION 41 LEGAL MATTERS 43 EXPERTS 43 ABOUT THIS PROSPECTUS 43 WHERE YOU CAN FIND MORE INFORMATION 43 INDEX TO CONSOLIDATED FINANCIAL STATEMENTS F-1 You should rely only on the information contained in or incorporated by reference into this prospectus. We have not authorized anyone to provide you with different information. We are not making an offer of these securities in any state where the offer is not permitted. You should not assume that the information provided in this prospectus is accurate as of any date other than the date on the front of this prospectus. v PROSPECTUS SUMMARY This summary highlights selected information contained elsewhere in this prospectus. This summary does not contain all of the information that you should consider before investing in the common stock. You should read carefully the entire prospectus, including “Risk Factors” and the financial statements and notes thereto, before making an investment decision. Unless otherwise indicated or the context otherwise requires, all references to the “Company,” the “registrant” “we,” “us” or “our” and similar terms in this prospectus refer to BIO-Key International, Inc. and its subsidiaries. BIO-Key International, Inc. We were founded in 1993 as a fingerprint biometric technology company. Biometric technology is the science of analyzing specific human characteristics which are unique to each individual in order to identify a specific person from a broader population. We develop and market advanced fingerprint biometric identification and identity verification technologies, cryptographic authentication-transaction security technologies, as well as related Identity Management and Credentialing software solutions. We were pioneers in developing automated, finger identification technology that supplements or compliments other methods of identification and verification, such as personal inspection identification, passwords, tokens, smart cards, ID cards, PKI, credit card, passports, driver’s licenses, OTP or other form of possession or knowledge-based credentialing. Advanced BIO-key® technology has been and is used to improve both the accuracy and speed of competing finger-based biometrics. In partnerships with OEMs, integrators, and solution providers, we provide biometric software solutions to private and public sector customers. We provide the ability to positively identify and authenticate individuals before granting access to valuable corporate resources, web portals or applications in seconds. Powered by our patented Vector Segment Technology™, or VST™, WEB-key® and BSP development kits are fingerprint biometric solutions that provide true interoperability with all major reader manufacturers, enabling application developers and integrators to seamlessly integrate fingerprint biometrics into their virtual applications. We have developed what we believe is the most discriminating and effective commercially available finger-based biometric technology. Our primary focus is in marketing and selling this technology into commercial logical and physical privilege entitlement and access control markets. Our primary market focus includes mobile payments and credentialing, online payments and credentialing, and healthcare record and payment data security, among other things. Our secondary focus includes government markets, primarily law enforcement forensic investigation and the Department of Homeland Security. We continue to research and develop advancements in our capabilities, as well as exploring and developing potential strategic relationships, including potential business combinations and acquisitions, which could help us leverage our capability to deliver our solutions. We have built a direct sales force of professionals, and also team with resellers, integrators and partner networks with substantial experience in selling technology solutions to government and corporate customers. Our principal executive offices are located at 3349 Highway 138, Building A, Suite E, Wall, NJ 07719, and our telephone number is (732) 359-1100. We maintain a website at www.bio-key.com. Information contained on our website does not constitute part of this prospectus. 1 The Offering This prospectus covers the public sale of 49,706,741 shares of common stock to be sold by the selling security holders identified in this prospectus, which consist of 25,059,404 shares of common stock and 24,647,337 shares issuable upon the exercise of warrants. We issued (i) 24,647,337 shares of common stock and warrants to acquire 24,647,337 shares of common stock in private offerings which closed in October 2013 and November 2013 for gross cash consideration of $3,697,099.95, and (ii) 412,067 shares of common stock pursuant to certain anti-dilution rights held by certain investors in our July 2013 private offering. We will not receive any proceeds from the sale of the common stock by the selling security holders. We will, however, receive proceeds from any exercise of the warrants held by the selling security holders. If such warrants are exercised in full, we would receive gross cash proceeds of $6,161,834.25. Any such proceeds are currently expected to be used for working capital and general corporate purposes. No assurances can be given that any of the warrants will be exercised. The selling security holders may sell the shares covered by this prospectus through public or private transactions at prevailing market prices or at privately negotiated prices. We will not receive any part of the proceeds from sales of these shares by the selling security holders. RISK FACTORS An investment in our common stock involves a high degree of risk. You should carefully consider the following risk factors in addition to other information in this prospectus before purchasing our common stock. The risks and uncertainties described below are those that we currently deem to be material and that we believe are specific to our company, our industry and our stock. In addition to these risks, our business may be subject to risks currently unknown to us. If any of these or other risks actually occurs, our business may be adversely affected, the trading price of our common stock may decline and you may lose all or part of your investment. Business and Financial Risks Based on our lack of significant revenue and recurring losses from operations since inception, our auditors have included an explanatory paragraph in their opinion as to the substantial doubt about our ability to continue as a going concern. Due to, among other factors, our history of losses and limited revenue, our independent auditors have included an explanatory paragraph in their opinion for the year ended December 31, 2012 as to the substantial doubt about our ability to continue as a going concern. Our financial statements have been prepared in accordance with accounting principles generally accepted in the United States, which contemplate that we will continue to operate as a going concern. Our financial statements do not contain any adjustments that might result if we are unable to continue as a going concern. Since our formation, we have historically generated minimal revenue and have sustained substantial operating losses which may continue. As of September 30, 2013, we had a working capital deficit of $771,764 and an accumulated deficit of $53,941,385. Since our inception, we have focused almost exclusively on developing our core technologies and, until the fourth quarter of 2004, had not generated any significant revenue. In order to increase revenue, we have developed a direct sales force and anticipate the need to retain additional sales, marketing and technical support personnel and may need to incur substantial expenses. We cannot assure you that we will be able to secure these necessary resources, that a significant market for our technologies will develop, or that we will be able to achieve our targeted revenue. If we are unable to achieve revenue or raise capital sufficient to cover our ongoing operating expenses, we will be required to scale back operations, including marketing and research initiatives, or in the extreme case, discontinue operations. 2 Our biometric technology has yet to gain widespread market acceptance and we do not know whether a significant market will develop for our technology. Biometric technology has received only limited market acceptance, particularly in the private sector. Our technology represents a novel security solution and we have not yet generated significant sales. Although recent security concerns relating to identification of individuals and appearance of biometric readers on popular consumer products, including the Apple iPhone 5S
